PER CURIAM
In these five criminal cases, which we hereby consolidate on our own motion, defendant challenges his convictions, in each case, for burglary in the first degree. He contends that the enhancement of his offenses to burglary in the first degree from burglary in the second degree because he was armed in each case with an alleged “burglar’s tool” was impermissible because the burglar’s tool statute, ORS 164.235, is unconstitutionally vague. Defendant is correct. State v. Graves, 299 Or 189, 700 P2d 244 (1985); State v. Sells, 299 Or 198, 702 P2d 68 (1985).
Judgments of conviction for burglary in the first degree vacated; remanded for entry of judgments and sentences for burglary in the second degree.1

 Defendant’s separate assignments of error in cases A32066 and A32068 are not well taken.